Citation Nr: 0210771	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  96-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Persuasive medical evidence demonstrates the veteran's 
present degenerative joint disease of the lumbar spine with 
mild disc bulge at L2 and L3, and a bulge at L4-5 with a 
broad base protrusion and spinal stenosis developed as a 
result of an injury during active service.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine with mild disc 
bulge at L2 and L3, and a bulge at L4-5 with a broad base 
protrusion and spinal stenosis are a result of an injury 
during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the June 1996 statement of the case and the July 1997, June 
1999, and July 2001 supplemental statements of the case 
adequately notified the veteran of the evidence necessary to 
substantiate the matters on appeal and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matters on 
appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in 
December 1995 and July 2002 and that evidence sufficient for 
an adequate determination has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
and the favorable decision that follows, the Board also finds 
it would not be prejudicial to the veteran to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background  The veteran contends that his low back disability 
is due to an injury sustained while engaged in combat while 
on active duty in Vietnam.

The veteran had active service from December 1967 to December 
1969.  His service medical records contain no complaints, 
diagnoses, or opinions of back pain or pathology.  However, 
the service medical records do show a complaint of left leg 
tingling and weakness in September 1968.  The examiner noted 
that the left leg paresthesia followed an episode of 
nervousness and hyperventilation.  The veteran reported a 
similar episode four months previous with recovery in 
two days.  No other complaints were reported.  Physical 
examination showed moderate weakness of all muscle groups of 
the left leg.  The examiner provided an impression of 
conversion reaction.  The Board notes that on a report of 
medical history completed in November 1969, the veteran 
initially checked the box indicating a positive history of 
back trouble, but crossed that response out.  The veteran's 
DD Form 214 indicated that his specialty was as a field 
artillery crewman and that he received the Vietnam Service 
Medal and the Republic of Vietnam Campaign Medal, both 
indicative of service in Vietnam.  

At a hearing before an RO hearing officer in July 1997, the 
veteran testified that he was a field artilleryman during 
service in Vietnam.  He reported that he was lifting a heavy 
round of artillery and felt a snap in his back with pain in 
his left leg.  He stated that his unit was under fire at the 
time but that he sought treatment with the medic later.  He 
noted that he returned to duty a day or so after this 
incident.  The veteran reported that he did not seek any 
medical treatment for his back condition during the five 
months in military service following his return from Vietnam.  
He noted that he reported back problems at his discharge 
examination but was not given a back examination.  

VA examination in July 2002 noted that X-rays revealed 
degenerative joint disease of the lumbar spine and that a 
magnetic resonance imaging (MRI) study revealed mild disc 
bulge at L2 and L3 and a bulge at L4-5 with a broad base 
protrusion which formed a spinal stenosis.  It was noted that 
the veteran reported he sustained a back injury while lifting 
a heavy artillery round during combat in Vietnam and that he 
had experienced back pain for approximately 20 years.  The 
examiner stated the veteran's history was plausible and 
reasonable and, in essence, that his reported history and 
examination findings supported his claim that he incurred a 
lifting injury in combat causing multiple level bulging 
discs.  It was noted it was quite common for people to have 
lifting injuries which did not cause a lot of trouble for a 
number of years but which subsequently became manifest 
without significant re-injury.  Based upon the examination 
findings and prior experience with similar disabilities, the 
examiner felt "rather secure" in expressing the opinion 
that most likely the veteran experienced a low back trauma 
lifting a heavy artillery round during service in Vietnam and 
that his later back problems were clearly related to that 
injury.

Legal Criteria  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(d) (2001).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Analysis  Based upon the evidence of record, the Board finds 
entitlement to service connection for the residuals of a back 
injury is warranted.  

The veteran asserts, in essence, that his current low back 
disability is due to this injury.  At a hearing before an RO 
hearing officer in July 1997, he testified that he was a 
field artilleryman during service in Vietnam.  The veteran 
reported that he was lifting a heavy round of artillery and 
felt a snap in his back with pain in his left leg.  He stated 
that his unit was under fire at the time but that he sought 
treatment with the medic later.. The service medical records 
show that the veteran complained of left leg tingling and 
weakness in September 1968.

There is indication that the veteran engaged in combat with 
the enemy.  Thus, it is presumed that he sustained an in-
service low back injury as contended.  38 U.S.C.A. § 1154(b); 
Collette, supra.  He was also seen for a complaint of 
left leg tingling and weakness while on active duty.  The 
Board requested a VA examination for the purpose of 
specifically addressing the question of whether the veteran's 
low back disability was linked to the injury and/or this 
clinical finding.  That evaluation was accomplished and the 
examiner opined that, based upon the examination findings and 
prior experience with similar disabilities, the veteran 
experienced a low back trauma lifting a heavy artillery round 
while in Vietnam and that his later back problems were 
clearly related to that injury.  Although there is no 
evidence of treatment for residuals of a back injury for many 
years after service, persuasive medical evidence demonstrates 
that the veteran's present low back disability is due to an 
injury during active service.  There is no contrary medical 
opinion of record.  
The Board finds that the evidence supports the veteran's 
claim that his degenerative joint disease of the lumbar spine 
with mild disc bulge at L2 and L3, and a bulge at L4-5 with a 
broad base protrusion and spinal stenosis is the result of an 
injury sustained while on active duty.  Accordingly, service 
connection for his low back disability is warranted.


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine with mild disc bulge at L2 and 
L3, and a bulge at L4-5 with a broad base protrusion and 
spinal stenosis, is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

